 DAVIDOFF HUTCHER & CITRON LLP                                  Hearing Date and Time:
 605 Third Avenue                                               August 20, 2020 at 10:00 a.m.
 New York, New York 10158
 (212) 557-7200                                                 Objection Deadline:
 David H. Wander, Esq.                                          August 13, 2020 at 4:00 p.m.
 Alexander R. Tiktin, Esq.
 dhw@dhclegal.com
 art@dhclegal.com
 Attorneys for Counsel Financial II LLC, LIG Capital
 LLC, Counsel Financial Holdings LLC


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                     Chapter 11

LIDDLE & ROBINSON, L.L.P.,                                 Case No. 19-12346-shl

                                       Debtor.
-------------------------------------------------------X


         MOTION BY COUNSEL FINANCIAL II LLC, LIG CAPITAL LLC, AND
         COUNSEL FINANCIAL HOLDINGS LLC, PURSUANT TO § 1112(b) OF
           THE BANKRUPTCY CODE, TO CONVERT THIS CHAPTER 11
              REORGANIZATION TO A CHAPTER 7 LIQUIDATION

TO THE HONORABLE SEAN H. LANE,
UNITED STATES BANKRUPTCY JUDGE:

Counsel Financial II LLC, LIG Capital LLC, and Counsel Financial Holdings LLC (collectively,

“Counsel Financial” or “Movant”), by their attorneys, Davidoff Hutcher & Citron LLP, submit

this motion, pursuant to § 1112(b) of the Bankruptcy Code, to convert this chapter 11

reorganization to a chapter 7 liquidation, and for related relief, represent and say:

                                     PRELIMINARY STATEMENT

        1.         As a limited liability partnership with only one partner, Jeffrey Liddle, the law

firm of Liddle & Robinson, L.L.P. has been dissolved by operation of law and, therefore, must
wind up its affairs. Because this case was impermissibly filed as a chapter 11 reorganization, it

cannot continue in chapter 11 under well-established Second Circuit law.

        2.     First, Jeffrey Liddle continued the regular operations of the firm including taking

on new clients. Then a chapter 11 trustee was appointed in this case, on December 19, 2019, and

continued the regular operations of the law firm for more than six months.

        3.     Moreover, the law firm has been hemorrhaging cash, since the Chapter 11 Trustee

was appointed, and has lost almost a million dollars plus hundreds of thousands of dollars in unpaid

professional fees.

        4.     There appear to be insufficient funds to pay Counsel Financial’s secured claim, let

alone all the administrative expenses and priority claims. Thus, a plan of liquidation is not a viable

alternative.

        5.     Accordingly, converting this case to a chapter 7 liquidation is in the best interests

of the estate, as opposed to a dismissal.

                                            JURISDICTION

        6.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        7.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        8.     The statutory bases for the relief requested herein are sections 105(a) and 1112(b)

of chapter 11 of title 11 of the United States Code (as amended, the “Bankruptcy Code”).

                                            BACKGROUND

        9.     On July 22, 2019 (the “Petition Date”), Liddle & Robinson LLP (“Debtor”) filed a

chapter 11 petition (the “Petition”) [Doc 1] and an order for relief was simultaneously entered.
           10.      The Petition was accompanied by an affidavit of Jeffrey L. Liddle (“Liddle”) [Doc

2], stating that he did not intend to wind up the Debtor’s affairs but, rather, sought to reorganize

the law firm. Local Rule 1007-2 at ¶ 6 (“I intend to continue to operate the [Debtor’s] business . .

. and to continue [its] robust practice . . . and develop a consensual plan for payment of all

legitimate creditors.”). 1

           11.      While the law firm was in chapter 11, Liddle signed up new clients. Liddle also

had the law firm hire additional employees.

           12.      Counsel Financial is the largest creditor with a noncontingent, liquidated, allowed

secured claim in excess of $9 million. See Ninth Interim Cash Collateral Order, Doc. 284, ¶ 9

(incorporating the Chapter 11 Trustee’s claims are valid and binding, and stating that Counsel

Financial has an allowed claim that is secured by all of the Debtor’s assets). Counsel Financial

was the Debtor’s pre-petition lender and has a lien on all the Debtor’s pre-petition assets.

           13.      On October 23, 2019, Counsel Financial filed a motion to convert this chapter

reorganization to a chapter 7 liquidation (the “Prior Conversion Motion”) (Doc. 103), stating that

the Debtor was a partnership with only one partner and, accordingly, had been dissolved by

operation of law. See In re C-TC 9th Ave. P’ship, 113 F.3d 1304, 1307-1308 (2d Cir. 1997) (“In

New York a partnership is composed of two or more persons acting as partners. Thus, under New

York law, the withdrawal of . . . one of [the debtor’s] two partners dissolved the partnership.”)

(emphasis in original) ROM- please add emphasis). As set forth in the Prior Conversion Motion,

“[a]s a dissolved partnership, the Debtor is ineligible to avail itself of reorganization in chapter

11.” Id. at 1309; Prior Conversion Motion at 3.




1
    After the Petition Date, the Debtor retained a headhunter and one new associate was hired.
           14.      After the Prior Conversion Motion was filed but before the return date, the United

States Trustee (the “UST”) filed a motion, on or about December 6, 2019, for conversion of the

case, or in the alternative, the appointment of a chapter 11 trustee [Doc. 191; Case No. 19-10747,

Doc. 257].

           15.      On December 19, 2019, the Court granted the UST’s motion and directed the

appointment of a chapter 11 trustee [Doc. 192] in lieu of converting the case. The public perception

of L&R, which was still conducting business – and it not being in chapter 7 – militated against a

conversion, in the Court’s view and that of the Debtor at that time. 2

           16.      On or about January 6, 2020, Jonathan L. Flaxer was appointed chapter 11 trustee

[Doc. 195] and has continued to serve in such capacity (the “Chapter 11 Trustee”).

           17.      Prior to appointment of the Chapter 11 Trustee, the Debtor had income of

$3,614,503, between July 2019 and December 2019, and total net cash flow of $2,684,519.00.

           18.      After the Chapter 11 Trustee was appointed, this estate lost almost one million

dollars:

             Month             Income               Expenses              Net Cash Flow
            January
            2020                 164,175                   304,539                 (140,364)
            February              45,680                   197,971                 (152,291)
            March                 67,840                    91,981                  (24,141)

2
 Immediately before ordering appointment of a chapter 11 trustee, the Court had the following colloquy with
Debtor’s counsel:

           THE COURT: My understanding is, among the options that have been thrown out there,
           that you would advocate for a Chapter 11 trustee rather than a conversion, I would think,
           because it looks -- it's still a Chapter 11 case, and it's, for purposes of -- as we've discussed.
           But it's, I think -- you talked about sort of having to battle public perception and clients'
           perceptions, rightly or wrongly, about certain things, in bankruptcy. I would think that
           Chapter 11 option is -- would seem to be a better option among the two. Am I misreading
           that? Or maybe you don't have a view. Or maybe I'm misreading the view.

           MR. GRAY: If those were the only choices, Your Honor, Chapter 11 is vastly preferable.

December 19, 2019 Hearing Tr., 67:6-18.
            April                    9,678                 130,311                 (120,633)

            May                    36,841                    70,219                  (33,378)

            June                     8,627                 433,316                 (424,689)

           19.      Additionally, there are hundreds of thousands of dollars in unpaid chapter 11

expenses, primarily consisting of professional fees of the Chapter 11 debtor and the Chapter 11

Trustee.

           20.      Notably, after his appointment, the Chapter 11 Trustee permitted Liddle to continue

to operate the law firm without any semblance of a wind-down. Throughout the first half of 2020,

Liddle continued “taking on new clients and maintaining a robust practice.” Affirmation of Jeffrey

Lew Liddle dated June 4, 2020 (the “Liddle Aff.”), Doc. 290-3, ¶ 20.

           21.      The Chapter 11 Trustee only started to wind down L&R, in June of 2020, when

Counsel Financial refused to consent to the continued use of its cash collateral to operate the law

firm. For months before that, the Chapter 11 Trustee was hoping that Liddle would form a new

firm and obtain financing for that firm, as part of a plan of reorganization in Liddle’s individual

chapter 11 case. 3 None of that, however, came to pass.

           22.      When the Chapter 11 Trustee finally terminated the law firm’s operations, on June

30th, there was no transition plan in place. Specifically, the law firm’s current clients had no


3
    At the April 30, 2020 hearing, Mr. Flaxer explained his “hope” that exit financing could be secured:

           A part of this, an important part of this, is a hoped- for -- what I'll call an exit loan -- in the
           personal case. And I will say that nothing has been signed, but there've been extensive
           discussions about that, and I remain hopeful that in the next thirty days we can come back
           with something much more real and something that the Court can, kind of, sink its teeth
           into, but as this point I'll say I'm cautiously optimistic that there's hopefully a path out of
           both of these cases that's beginning to take shape.

April 30 Hearing Tr. 10:22-25, 11:1-5.
advance warning that the firm was shutting down its operations and there was no agreement for

Liddle to continue prosecuting any of L&R’s cases. 4 Furthermore, on or about July 9, 2020, the

Chapter 11 Trustee found out that Liddle had no intention of continuing to prosecute the firm’s

most important cases. 5 Upon information and belief, Liddle has given the Chapter 11 Trustee very

little cooperation in connection with the wind-down of the firm and the current status of the cases.

         23.      On July 10, 2020, the Trustee filed a motion to dispose of the law firm’s books and

records. Doc. 305. Six former clients of L&R filed an objection to the motion asserting that the

Chapter 11 Trustee’s proposed disposition of the clients’ files was “problematic and

inappropriately vague.” Doc. 311. Another plaintiff echoed these concerns, stating that the Chapter

11 Trustee did not adequately respond to her concerns regarding the cost of picking up her files.

Doc. 312.

         24.      L&R was (and still is) in a free fall.

                                        III.   RELIEF REQUESTED

         25.       Counsel Financial seeks an order converting this chapter 11 reorganization to a

liquidation under chapter 7, pursuant to §1112(b) of the Bankruptcy Code, which provides that

“the court shall convert a case … or dismiss a case … whichever is in the best interest of creditors

and the estate, if the movant establishes cause.” 11 U.S.C. § 1112(b). There should be no issue

that cause to convert exists.

         26.      Section 1112(b)(4) sets forth a non-exclusive list of what constitutes “cause” to

convert of dismiss a case. C-TC 9th Ave. P’ship, 113 F.3d at 1310-1311. “Cause” under § 1112(b)



4
  On or about June 23, 2020, the Chapter 11 Trustee sent a letter to L&R’s clients stating the law firm was closing and
that Liddle “will be continuing to practice law under the name ‘The Liddle Law Firm’ (the “New Firm”) at the same
address, with the same telephone number with several colleagues.”
5
 One law firm apparently unaffiliated with Liddle recently contacted the Chapter 11 Trustee and advised that they
had been retained by various clients of L&R.
includes cases where the debtor is not eligible for reorganization under chapter 11. See, e.g., In re

Hagerstown Fiber Ltd. P’ship, 226 B.R. 353 (Bankr. S.D.N.Y. 1998); C-TC 9th Ave. P’ship, 113

F.3d at 1304. As the Second Circuit concluded, “a partnership in dissolution is not a ‘person’

eligible to avail itself of reorganization in Chapter 11.” Id. at 1309.

Debtor Was Dissolved by Operation of Law And Must Wind Up Its Affairs

        27.     New York’s Partnership Law § 10 defines a partnership as “an association of two

or more persons to carry on as co-owners a business for profit. . . .” (emphasis added).

        28.     The statute provides that a partnership will be dissolved, by operation of law, upon

the occurrence of “any event which makes it unlawful for the business of the partnership to be

carried on. . . .” N.Y. Partnership Law § 62(3). This includes a partnership that has only one

partner. See e.g. C-TC 9th Ave. P’ship, 113. F.3d at 1307-1308 (“…the withdrawal of Richard

Cabral, one of C-TC’s two partners, dissolved the partnership.”).

        29.     A partnership dissolved by operation of law is required to wind-up its affairs. See

N.Y. Partnership Law § 61 (“On dissolution the partnership is not terminated, but continues until

the winding up of partnership affairs is completed.”); see also N.Y. Partnership Law § 64 (“Except

so far as may be necessary to wind up partnership affairs or to complete transactions begun but not

then finished, dissolution terminates all authority of any partner to act for the partnership. . . .”).

        30.     Since the Debtor is a partnership with only one partner, the Debtor has been

dissolved by operation of law. See C-TC 9th Ave. P’ship, 113 F.3d at 1307-1308 (“In New York

a partnership is composed of two or more persons acting as partners. Thus, under New York law,

the withdrawal of . . . one of [the debtor’s] two partners dissolved the partnership.”) (emphasis in

original). As a dissolved partnership, the Debtor is ineligible to avail itself of reorganization in

chapter 11. Id. at 1309.
        31.    The decision of the Second Circuit Court of Appeals in C-TC 9th Ave. P’ship,

which involved a partnership with only one partner that filed for reorganization under chapter 11,

is directly on point. The Second Circuit held:

               If the primary purpose of Chapter 11 is to enable businesses to
               reorganize and emerge from bankruptcy as operating enterprises,
               and New York partnership law prohibits [the debtor] from engaging
               in any business other than liquidation, Chapter 11 reorganization is
               not available as a course for [the debtor] to follow.

Id. at 1308.

        32.    A limited exception to this general rule, whereby a dissolved partnership is not

eligible to be a chapter 11 debtor, may occur when the debtor expressly states its intent to liquidate

under chapter 11. See In re Shea & Gould, 214 B.R. 739 (Bankr. S.D.N.Y. 1997). However, when

a partnership in dissolution expressly states that it intends to reorganize, it is foreclosed from

reliance on the liquidation exception to oppose a conversion motion under § 1112(b). In re

Hagerstown Fiber Ltd. P’ship, 1998 WL 538607, at *10 (Bankr. S.D.N.Y. Aug. 24, 1998),

adhered to on reconsideration, 226 B.R. 353 (Bankr. S.D.N.Y. 1998).

        33.    That limited exception is not present in this case because Liddle expressly stated

that he did not intend to liquidate his law firm but, rather, to reorganize and confirm a plan. As

Liddle stated, he “intend[ed] to continue to operate the [Debtor’s] business” and “continue [its]

robust practice … and develop a consensual plan for payment of all legitimate creditors.” LRA at

¶ 46.

        34.    Moreover, Liddle made no effort to liquidate L&R while he was in control of the

Debtor’s case. Nor did the Chapter 11 Trustee take any real action to liquidate L&R during the

next six months; he allowed Liddle to continue operating the firm and continue taking on new

clients. Liddle Aff., dated June 4, 2020, Doc. 290-3, at ¶ 20 (“There have been very few client
departures over the past year; instead, the Firm is taking on new clients and maintaining a robust

practice.”).

        35.    The Court’s main consideration in ordering the appointment of a chapter 11 trustee

rather than converting this case to chapter 7 was “public perception and clients’ perceptions, rightly

or wrongly, about certain things, in bankruptcy.” December 19, 2019 Hearing Tr., 67:6-18. Since

L&R has recently shut down as an operating law firm, this consideration no longer justifies

continuity of this case in chapter 11.

        36.    Under § 1112(b)(4)(A), cause for conversion or dismissal of a case is established if

there is a “substantial or continuing loss to or diminution of the estate and the absence of a

reasonable likelihood of rehabilitation.” 11 U.S.C. § 1112(b)(4)(A). Here, both prongs are easily

established.

Substantial and Continuing Losses

        37.    Courts have held that “negative cash flow post-petition and an inability to pay

current expenses” is sufficient to show a substantial or continuing loss to the estate. In re Adbrite

Corp. 290 B.R. 209, 215 (Bankr. S.D.N.Y. 2003); see In re BH S & B Holdings LLC, 439 B.R.

342, 347 (Bankr. S.D.N.Y. 2010) (Debtor’s monthly Statement of Operations showing a

cumulative loss of $128,968,353 since the bankruptcy filing date satisfied the substantial or

continuing loss prong); In re Sillerman, 605 B.R. 631, 656 (Bankr. S.D.N.Y. 2019) (where debtor’s

only consistent source of disclosed income was his monthly social security payment of $3,721.00

and the monthly operating reports showed that “the cash on hand in the estate has continued to

decline throughout the life of the estate,” was deemed sufficient to satisfy the substantial or

continuing loss prong).
         38.      Since the Chapter 11 Trustee was appointed, the estate has been cash flow negative

and it continues to accrue losses. Significantly, the estate is on the verge of administrative

insolvency. 6 This estate has accrued $2,190,322.86 in professional fees, $581,747 of which have

been paid out of the Debtor’s DIP account. As of the June operating report, the Debtor only has

$1,904,630 in remaining funds and there is $1,608,575 in outstanding professional fees. This estate

only has a cushion of $296,055 before it reaches administrative insolvency. And that is with no

funds being distributed to Counsel Financial, on account of its super-priority claim let alone its

secured claim. 7

No reasonable likelihood of rehabilitation

         39.      There also is no reasonable likelihood of rehabilitation in this case.

         40.      Regarding § 1112(b)(4), rehabilitation does not mean the same thing as

reorganization. Adbrite Corp., 290 B.R. at 215. Instead, “[r]ehabilitation of a debtor’s estate

implies the re-establishment of a sound financial basis, a concept which necessarily involves

establishing a cash flow from which current obligations can be met. Reorganization on the other

hand, can involve simple liquidation and distribution of assets.” In re Kanterman, 88 B.R. 26, 29

(S.D.N.Y. 1988).

         41.      To prove “an absence of a reasonable likelihood of rehabilitation, the movant must

show that there is no more than a hopeless and unrealistic prospect of rehabilitation.” Adbrite

Corp., 290 B.R. at 215. The second prong “may be satisfied if the movant demonstrates that the



6
  Administrative insolvency is a ground to convert a chapter 11 case because it is a clear indication that the estate has
no hope of rehabilitation. In re BH S & B Holdings, LLC, 439 B.R. 342, 350 (Bankr. S.D.N.Y. 2010) (holding that
administrative insolvency of the estate was a sound basis to convert the chapter 11 reorganization to a chapter 7
liquidation); see also In re Acme Cake Co., Inc., 495 B.R. 212, 223 (Bankr. E.D.N.Y. 2010) (administrative insolvency
established cause to dismiss chapter 11 case).
7
 Counsel Financial intends to object to any applications for professional fees that seek payment from its cash collateral
and do not satisfy the Flagstaff standard.
debtor will not have cash flow from which its current obligations can be met.” Sillerman, 605 B.R.

at 656; see e.g. Matter of Denrose Diamond, 49 B.R. 754, 757 (Bankr. S.D.N.Y. 1985)

(rehabilitation was not possible where “persons knowledgeable of Debtor’s finances reported both

the need to infuse large amounts of money into the Debtor and the absence of any realistic prospect

of obtaining such funding”).

         42.      In the present case, L&R has insufficient funds or other assets to fund a plan. L&R

cannot even pay secured, administrative and priority creditors, 8 let alone unsecured creditors. In

re FRGR Managing Member LLC, 419 B.R. 576 (Bankr. S.D.N.Y. 2009) (Conversion of Chapter

11 case to one under Chapter 7 rather than dismissal was in best interest of creditors and estate,

based, inter alia, on fact that debtor had no operating assets, business, or funds for continued

operation).

         43.      Cause to convert this case under § 1112(b) has clearly been established. There are

no unusual circumstances the Debtor can establish to show that converting this case is not in the

best interests of creditors and the estate. Nor can the Debtor show that there is a reasonable

likelihood of rehabilitation. Kanterman, 88 B.R. at 29 (holding that absence of a reasonable

likelihood of rehabilitation was based on the debtor's lack of a sound cash flow from which its

current obligations could be met).

         44.      Once cause has been established, the Court may dismiss or convert the case,

whichever is in the best interests of creditors and the estate. 9 11 U.S.C. § 1112(b). Counsel




8
 See e.g., Motion Pursuant To Sections 105(A), 363(B) And 541 Of The Bankruptcy Code (I) Authorizing Payment
Of Certain Prepetition Taxes And (Ii) Authorizing Payment Of Certain Prepetition Wages, Compensation And
Employee Benefits, Doc. 239.
9
 Counsel Financial is the largest creditor in this case with an allowed, noncontingent, liquidated, and secured claim.
Counsel Financial will not consent to a liquidating plan and a plan cannot be confirmed pursuant to § 1129(a)(10).
Financial submits that a conversion to chapter 7, as opposed to a dismissal of this case, is in the

best interests of creditors and this estate.

          45.   A proposed Order granting this motion is annexed as Exhibit A.

          46.   Notice of this motion will be given by Counsel Financial to the Debtor, all creditors

listed in the Petition or who filed a proof of claim, the U. Trustee’s office, and each person or

entity that filed a notice of appearance.

          47.   No prior application for this relief has been made.


          WHEREFORE, Counsel Financial requests that this motion be granted, for which no

previous request has been made, and for such other and further relief this Court deems just and

proper.


Dated: New York, New York
       July 28, 2020

                                                      DAVIDOFF HUTCHER & CITRON LLP


                                                      By: /s/ David H. Wander
                                                             David H. Wander
                                                             Alexander R. Tiktin
                                                      605 Third Avenue
                                                      New York, New York 10158
                                                      (212) 557-7200
                                                      dhw@dhclegal.com
                                                      art@dhclegal.com
                                                      Attorneys for Counsel Financial II LLC, LIG
                                                      Capital LLC, Counsel Financial Holdings
                                                      LLC
EXHIBIT – A
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                     Chapter 11

LIDDLE & ROBINSON, L.L.P.,                                 Case No. 19-12346-shl

                                       Debtor.
-------------------------------------------------------X

                      ORDER GRANTING MOTION BY COUNSEL
                      FINANCIAL II LLC, LIG CAPITAL LLC, AND
                   COUNSEL FINANCIAL HOLDINGS LLC, PURSUANT
                     TO§ 1112(b) OF THE BANKRUPTCY CODE, TO
                  CONVERT THIS CHAPTER 11 REORGANIZATION TO
                             A CHAPTER 7 LIQUIDATION

        Upon the motion dated July 28, 2020 of Counsel Financial II LLC, LIG Capital LLC,

and Counsel Financial Holdings LLC (collectively "Counsel Financial"), by their attorneys,

Davidoff Hutcher & Citron LLP, for an order, pursuant to § ll12(b) of the Bankruptcy Code,

converting this chapter 11 case to a chapter 7 liquidation (the "Motion"); and it appearing that

good and sufficient notice of the Motion has been given; and a hearing on the Motion having

been held on November 26, 2019; and after considering all papers filed in connection with the

Motion; and upon the record of the hearing; and after due deliberation; and good and sufficient

cause appearing therefor, it is hereby

        ORDERED, that the Motion is granted; and it is further

        ORDERED, that this case is converted to chapter 7, pursuant to §l112(b) of the

Bankruptcy Code.


Dated: New York, New York
       August __, 2020

                                                    SEAN H. LANE
                                                    UNITED STATES BANKRUPTCY JUDGE
 DAVIDOFF HUTCHER & CITRON LLP                                  Hearing Date and Time:
 605 Third Avenue                                               August 20, 2020 at 10:00 a.m.
 New York, New York 10158
 (212) 557-7200                                                 Objection Deadline:
 David H. Wander, Esq.                                          August 13, 2020 at 4:00 p.m.
 Alexander R. Tiktin, Esq.
 dhw@dhclegal.com
 art@dhclegal.com
 Attorneys for Counsel Financial II LLC, LIG Capital
 LLC, Counsel Financial Holdings LLC


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                     Chapter 11

LIDDLE & ROBINSON, L.L.P.,                                 Case No. 19-12346-shl

                                       Debtor.
-------------------------------------------------------X


                NOTICE OF MOTION BY COUNSEL FINANCIAL II LLC,
                    LIG CAPITAL LLC, AND COUNSEL FINANCIAL
                   HOLDINGS LLC, PURSUANT TO§ 1112(b) OF THE
                 BANKRUPTCY CODE, TO CONVERT THIS CHAPTER
                11 REORGANIZATIONTO A CHAPTER 7 LIQUIDATION

          PLEASE TAKE NOTICE that a hearing will be held on August 20, 2020, at 10:00

 a.m., before the Hon. Sean H. Lane, United States Bankruptcy Judge, at the United States

 Bankruptcy Court for the Southern District of New York, ("Court"), Courtroom 701, One

 Bowling Green, New York , NY 10004-1408 , to consider the motion by Counsel Financial

 II LLC, LIG Capital LLC, and Counsel Financial Holdings LLC for an order converting

 this chapter 11 case to a chapter 7 liquidation pursuant to 11 U.S.C. §l 112(b)(1).

          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule

 9006-1, any answering papers shall be filed and served upon the undersigned so as to be
received not later than seven (7) days before the hearing date, along with a copy to

chambers, by such date.

Dated: New York, New York
       July 28, 2020
                                               DAVIDOFF HUTCHER & CITRON
                                               LLP


                                                By: /s/ David H. Wander
                                                     David H. Wander
                                                     Alexander R. Tiktin
                                               605 Third Avenue
                                               New York, NY 10158
                                               (212) 557-7200

                                               Attorneys for Counsel Financial II
                                               LLC, LIG Capital LLC, and Counsel
                                               Financial Holdings LLC


To: All Persons on the attached Service List
Jeffrey Lew Liddle                            Michael Barr                      DeLage Landen Fin'l Services, Inc.
420 East 54th Street                          c/o Alan Heller                   c/o Bryan E. Wolkind, Esq.
Apt. 713                                      Garvey Schubert Barer, PC         Foster & Wolkind, P.C.
New York, NY 10022                            100 Wall Street, 20th Fl.         80 Fifth Avenue, Suite 1401
jliddle@liddlerobinson.com                    New York, NY 10005                New York, NY 10011-8002
                                              aheller@gsblaw.com                bwolkind@foster-wolkind.com
Alison D. Bauer
William F. Gray, Jr.                          M&T Bank                          Kasowitz Benson Torres LLP
FOLEY HOAG LLP                                Legal Document Processing         1633 Broadway
1301 Avenue of the Americas                   626 Commerce Drive                New York, NY 10019
25th Floor                                    Amherst, NY 14228                 rshank@kasowitz.com
New York, NY 10019                            jdubuc@schillerknapp.com          Veritext New York Reporting Co
abauer@foleyhoag.com                                                            PO Box 71303
wgray@foleyhoag.com                           Counsel Financial Holdings LLC    Chicago, IL 60694-1303
                                              6400 Main Street, Ste. 120        dneiderfer@veritext.com
Andrea B. Schwartz                            Williamsville, NY 14221
Office of the United States Trustee (Region   dhw@dhclegal.com                  Dr. Areta Podhorodecki
2)                                                                              44 St. Marks Place
U.S. Federal Office Building                  Joseph P. Day Realty              New York, NY 10003
201 Varick Street, Room 1006                  9 East 40th Street, 8th Floor     areta.daria@gmail.com
New York, NY 10014                            New York, NY 10016
andrea.b.schwartz@usdoj.gov                   nick8003rd@aol.com                Eisner, LLP
USTPRegion02.NYECF@usdoj.gov                                                    152 West 57th Street
                                              LIG Capital                       48th Floor
Andrea M. Paparella                           6400 Main Street, Ste. 120        New York, NY 10019-3310
150 West 28th Street, Ste. 1603               Williamsville, NY 14221           lcorwin@eisnerlaw.com
New York, NY 10001                            dhw@dhclegal.com                  rfoley@eisnerlaw.com
ap@andreapaparella.com
                                              800 Third Avenue Associates LLC   Bret Losquadro
Effat S. Emamian                              c/o Jeffrey Klarsfeld, Esq.       South Shore Auto Works
c/o Andrew Lavoott Bluestone                  10 East 40th Street               19 The Green
233 Broadway, Ste. 2702                       46th Floor                        Shirley, NY 11967
New York, NY 10279                            New York, NY 10016                southshoreautoworks@live.com
effatemamian@luxsci.net                       jklarsfeld@plattelaw.com
Anthony Losquadro                Hon. Melvin L. Schweitzer                  West Group
4986 SouthEast Inkwood Way       1050 Park Avenue, Apt 13A                  Thomson Reuters – West
Hobe Sound, FL 33455             New York, NY 10028                         PO Box 6292
tonmar52@aol.com                 mschweit715@gmail.com                      Carol Stream IL 60197-6292
                                                                            jodi.newsom@lawmoss.com
Quintus von Bonin                Canon Financial Services, Inc.
11 Foster Lane                   c/o Platzer, Swergold, Levine, Goldberg,   Diane Nardone, Esq.
Westhampton Beach, NY 11978      Katz & Jaslow, LLP                         Escrow Agent
sqvb@vonbonin.com                475 Park Ave South                         11 Fifth Avenue
                                 New York, NY 10016                         New York, NY 10003
Receiver of Taxes                stephanielevine@platzerlaw.com             dcnardone@gmail.com
Town of Southampton
116 Hampton Road                 Iron Mountain Records Mgmt                 Arnold E. Reiter, Esq.
Southampton, NY 11968            PO Box 27128                               Attorney for Tara J. Liddle
cwatts@southamptontownny.gov     New York, NY 10087-7128                    Reiter Law Firm
                                 curtis.winters@iqor.com                    75 Montebello Road
Blank Rome LLP                                                              Suffern, NY 10901
Attn. Finance Dept.              Bloomberg BNA                              areiter@reiterlawfirm.com
One Logan Square                 PO Box 17009
130 North 18th Street            Baltimore, MD 21297-1009                   Jeffrey K. Cymbler
Philadelphia, PA 19103-2757      dbrooks@bna.com                            NYS Department of Taxation & Finance
dmbrown@blankrome.com                                                       15 MetroTech Center
                                 Rose Reverendo                             Brooklyn, NY 11201
CitiCard Mastercard              811 Floral Avenue                          Jeffrey.Cymbler@tax.ny.gov
PO Box 9001037                   Elizabeth, NJ 07208
Louisville, KY 40290-1037        rreverendo@liddlerobinson.com              Wesley T. Kozeny, Esq.
citicards@info.citibank.com                                                 Kozeny & McCubbin, LC
                                 Wilson Elser Moscowitz Edelman             12400 Olive Blvd. Ste. 555
Globe Storage & Moving Co.       & Dicker LLP                               St. Louis, MO 63141
c/o Law Firm of Elias Schwartz   1133 Westchester Avenue                    nybk@km-law.com
343 Great Neck Road              White Plains, NY 10604
Great Neck, NY 11021             nyasha.goodyear@wilsonelser.com            James Halter, Esq.
afleisher@globemoving.com                                                   Rasco Klock Perez & Nieto, LLC
                                 US Legal Support – TX                      555 Fifth Avenue, 17th Fl.
Solarus Technologies             PO Box 4772-99                             New York, NY 10017
14 Penn Plaza, Suite 1402        Houston, TX 77210-4772                     jhalter@rascoklock.com
New York, NY 10122               jklok@biaprotect.com
matthew@solarustech.com
  John M. Dubuc, Esq.                         Michael Wexelbaum                    Steven M. Warshawsky
  Schiller, Knapp, Lefkowitz & Hertzel, LLP   Davidoff Hutcher & Citron LLP        350 Fifth Avenue, 59th Floor
  950 New Loudon Road, Suite 109              605 Third Avenue                     New York, NY 10118
  Latham, NY 12110                            New York, NY 10158                   smw@warshawskylawfirm.com
  jdubuc@schillerknapp.com                    mw@dhclegal.com
                                                                                   NYS DEPT. OF LABOR
  Peter B. Foster                             Blaine Bortnick                      STATE OFFICE CAMPUS
  80 Fifth Avenue                             Rasco Klock Perez & Nieto LLC        BLDG #12, RM #256
  Suite 1203                                  555 Fifth Avenue, 17th Floor         ALBANY, NY 12240
  New York, NY 10011-8002                     New York, NY 10017                   nysdol@labor.state.ny.us
  pfoster@foster-wolkind.com                  bbortnick@rascoklock.com
                                                                                   Counsel Financial II, LLC
  David Koch                                  Michael David Katz                   c/o David H. Wander, Esq.
  Kasowitz Benson Torres LLP                  Davidoff Hutcher & Citron LLP        Davidoff Hutcher & Citron LLP
  1633 Broadway                               605 Third Avenue, 34th Floor         605 Third Avenue
  New York, NY 10019                          New York, NY 10158                   New York, NY 10158
  dkoch@kasowitz.com                          mdk@dhclegal.com                     dhw@dhclegal.com


Joshua Siegel                                 Christopher M. Caparelli            Jonathan L. Flaxer
Kasowitz Benson Torres LLP 1633               Torys LLP                           Chapter 11 Trustee
Broadway                                      1114 Avenue of the Americas, 23rd   Golenbock Eiseman Assor Bell & Peskoe
New York, NY 10019                            floor                               LLP
jsiegel@kasowitz.com                          New York, New York 10022            711 Third Avenue
                                              ccaparelli@torys.com                New York, New York 10017
                                                                                  jflaxer@golenbock.com
Kara Marie Steger Foster
Garvey P.C.                                                                       Michael S. Weinstein
100 Wall Street, 20th Floor New                                                   Golenbock Eiseman Assor Bell & Peskoe LLP
York, NY 10005                                                                    711 Third Avenue
kara.steger@foster.com                                                            New York, New York 10017
                                                                                  mweinstein@golenbock.com
Randolph E. White
White & Wolnerman,                                                                Evan J. Zucker
PLLC 950 Third Avenue,                                                            Blank Rome LLP
11th Floor New York, NY                                                           1271 Avenue of the Americas New York, NY
10022                                                                             10020
rwhite@wwlawgroup.com
